*   -




# Co.ui^(^Cc^^2aL/^^2eodjL£b=o33&J£

                                                         M RECEIVED IN
                                                        _CQURT_O^CRfMINAL-APPjEAi:sr
                                                              -N9V-OA-2BI5-
        bsa^^biLA^oA^jdeTrk
                                                            AbeIAcosta,Cterf<
        911 l^_dMaJQ3l£3ja_
           Co4/l/fl, (y3-l<Z-QolilS-c'n




                      iCipyeA Oc\:c.e 4-q (ny pro-.ye ftvl-e?L oon^lor) 4q


                                  7hdr)k You,

            —>ffi c




            JSO^/ F.M.3S2?
           ALrleo'e. 7Y?9/Lo/
                                                     Oj^LcC^OyjZOJS^